Citation Nr: 0619652	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-35 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for paraplegia with 
bladder and bowel dysfunction as secondary to the service-
connected disability of status post laminectomy and herniated 
nucleus pulposus (HNP) with right sciatic paresis and foot 
drop.

2.  Entitlement to an increased rating for fusion, 
lumbosacral spine, currently evaluated as 40 percent 
disabling.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish service connection on a secondary basis and an 
initial disability rating or an effective date, if service 
connection is granted on appeal.  Further, it is unclear 
whether the RO has requested "that the claimant provide any 
evidence in the claimant's possession that pertains to [his] 
claim."  38 C.F.R. § 3.159(b)(1).

Additionally, the Board notes that the schedular criteria for 
rating disorders of the spine changed during the period in 
question.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 32,449.01 
(June 10, 2004) (codified at 38 C.F.R. § 4.71a (2005)) 
("current" regulations).  Therefore, the veteran's increased 
rating claim must be analyzed under both sets of criteria.  
VAOPGCPREC 7-2003.  But the current schedular criteria cannot 
be applied prior to their effective date of September 26, 
2003.  The veteran has been rated at 40 percent for his 
fusion of the lumbosacral spine and 30 percent under 
38 C.F.R. § 4.124a, diagnostic code 8523 for paresis and foot 
drop of the right leg since September 1977 and, as such, 
cannot be reduced.  38 C.F.R. § 3.951(b)(2005).  The Board 
observes that the 30 percent rating under diagnostic code 
8523 is the maximum allowable rating.  Therefore, VA should 
give the veteran notice of what is needed to warrant an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) and 
whether it should be referred for consideration of such a 
rating.

The duty to assist includes obtaining missing post-service 
treatment records and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  In the 
present case, the veteran has indicated that he received 
treatment at the Wilmington Memorial Hospital for a work-
related injury sustained in 1975 and he has also received 
treatment at the VA Medical Centers (VAMC) at Augusta, 
Georgia and Columbia, South Carolina.  On remand, VA should 
attempt to obtain the veteran's medical records from the 
Wilmington Memorial Hospital for his work-related injury form 
September 1975 through 1977 and any missing VA treatment 
records from July 2002 to present.

After receipt of records, the veteran should be scheduled for 
orthopedic and neurological examinations to ascertain the 
nature and extent of his lumbar spine disability.  The 
veteran's representative contends that the RO's denial is 
premised on the fact that the veteran's symptoms are 
associated with an on the job injury in 1975.  However, the 
Court held in Mittleider v. West, 11 Vet. App. 181 (1998) 
(per curiam), that if symptomatology cannot be apportioned 
between coexisting service-connected and nonservice-connected 
disorders, the benefit of the doubt goes to the veteran and 
all symptomatology will be attributed to the service-
connected disability.  The examiner should be asked to 
indicate whether the veteran has intervertebral disc syndrome 
and whether any additional aggravation of his original 
disability was caused by his 1975 work-related accident and 
whether any resulting symptoms can be separated from his 
original disability.  Id. at 182.  

If the spinal disorder examiners cannot differentiate between 
the symptomatology for the original disability and the work-
related injury, VA should schedule the veteran for an 
examination by a genitourinary examiner to give an opinion as 
to whether the veteran's current paraplegia with bladder and 
bowel dysfunction is related on a secondary basis to his 
lumbar spine disability with paresis and foot drop and, if 
so, the nature and extent of such disorders.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file and 
ensure for the issues on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that: (1) includes an 
explanation as to the information or 
evidence needed to establish entitlement 
to an extraschedular evaluation and an 
effective date, if an extraschedular is 
granted, and for service connection on a 
secondary basis, a disability rating and 
an effective date, if service connection 
is granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); (2) explains what VA will seek 
to provide; (3) explains what the claimant 
is expected to provide; and (4) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The VA should ask the veteran to 
identify all health care providers that 
have treated him for his lumbar spine 
disability and paraplegia with bladder and 
bowel dysfunction from September 1975 
through the present.  VA should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  In particular, VA should ask 
the veteran to sign release forms for 
treatment for injuries he sustained from a 
work-related injury in 1975, to include 
the Wilmington Memorial Hospital from 
September 1975 through 1977 and any 
missing VA treatment records from the 
Augusta and Columbia VA Medical Centers 
from July 2002 to present.  If records are 
unavailable, please have the health care 
provider so indicate.

3.  After completion of 1 and 2 above, the 
VA should make arrangements for the 
veteran to be afforded orthopedic and 
neurologic examinations to determine the 
nature and extent of his service-
connected lumbosacral spine disability.  
If the spinal disability examiner(s) 
cannot differentiate between the 
symptomatology between the veteran's 
original lumbar spine disability and the 
residuals of a September 1975 work-related 
injury, an examination should be 
performed by a genitourinary examiner to 
determine the nature, extent and etiology 
of any bladder or bowel dysfunction found 
that might be secondary to the veteran's 
lumbosacral spine disability.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand, and treatment records must be made 
available to the examiner(s) for review of 
the pertinent evidence in connection with 
the examination(s), and their reports 
should so indicate.  

First, the orthopedic/neurologic 
examiner(s) is to assess the nature and 
severity of the veteran's lumbar spine 
disability in accordance with the latest 
AMIE work sheet for rating disorders of 
the spine and intervertebral disc 
syndrome.  The examiner(s) should be 
provided with copies of the old and new 
rating criteria for spinal disorders to 
assist in preparing a report addressing 
the nature and extent of the veteran's 
service-connected lumbosacral spine 
disability.  With regard to the lumbar 
spine, the orthopedic examiner should 
indicate whether there is unfavorable 
ankylosis of the entire or thoracolumbar 
spine.  If the veteran is determined to 
have intervertebral disc syndrome due to 
his service-connected lumbar spine 
disability, the examiners should discuss 
the combined (total) duration of 
incapacitating episodes, measured in weeks 
of incapacitation (requiring bed rest 
prescribed by a physician and treatment by 
a physician) per year, as well as comment 
on any related chronic orthopedic or 
neurological manifestations.  The 
neurological examiner should report any 
neurological symptoms, such as, 
radiculopathy, paraplegia, paresis, found 
on examination.  

After a longitudinal review, the 
examiner(s) should indicate whether 
clinical findings due to a work-related 
injury in September 1975 can be separated 
from those due to his original service-
connected lumbar spine disability and 
should describe the symptomatology 
attributable to the veteran's original 
service-connected lumbar spine disability 
to the exclusion of any aggravation from a 
work-related injury sustained in September 
1975, if possible. 

Finally, if the spinal disorder examiners 
cannot differentiate between the 
symptomatology between the original 
disability and the work-related injury, 
the veteran should be afforded a 
genitourinary examination.  The 
genitourinary examiner should be asked 
to perform a longitudinal review of the 
claims file and offer an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's bladder and bowel dysfunction 
are related to his service-connected 
lumbar spine disability, to include due to 
epidural abscess following back surgery.  
If found to be related to the veteran's 
service-connected lumbar spine disability, 
the examiner should assess the nature and 
severity of such disorders in accordance 
with the latest AMIE work sheet for rating 
genitourinary disorders.

A complete rationale should be provided 
for any opinion given and all clinical 
findings should be reported in detail.  If 
any requested medical opinion cannot be 
given, the examiners should state the 
reason why.

4.  After completion of the above, VA 
should readjudicate the 
appellant's claims, to include 
consideration of whether the veteran's 
increased rating claim should be referred 
for an extraschedular evaluation under 
38 C.F.R. § 3.321 (2005).  The VA should 
also readjudicate whether service 
connection is warranted on a secondary 
basis for bladder and bowel dysfunction 
pursuant to 38 C.F.R. § 3.310 (2005) and 
the decision reached in Allen v. Brown, 7 
Vet. App. 439 (1995).  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



